Case 8:19-cv-01299-MSS-CPT Document 1 Filed 05/30/19 Page 1 of 12 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

  CLEARVIEW IMAGING, LLC D/B/A
  CLEARVIEW OPEN MRI,
                                                          Class Action
           Plaintiff,
                                                          Case No.: ______________________
  vs.
                                                          State Court Case No. 19-CA-3580
  PROGRESSIVE AMERICAN INSURANCE
  COMPANY,

        Defendant.
  _______________________________________/

                           DEFENDANT’S NOTICE OF REMOVAL

           Defendant, Progressive American Insurance Company (“Progressive”), pursuant to

  the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d) and 28 U.S.C. § 1453, as well

  as 28 U.S.C. §§ 1441 and 1446, and Local Rule 4.02, hereby removes to this Court the state

  court action described below.

                             Background and Plaintiff’s Allegations

           1.      This action was filed on April 5, 2019 in the Circuit Court of the Thirteenth

  Judicial Circuit in and for Hillsborough County, Florida as Clearview Imaging, LLC v.

  Progressive Am. Ins. Co., Case No. 19-CA-3580 (Fla. 13th Jud’l Cir.) (the “State Court

  Action”).

           2.      Plaintiff filed this suit on behalf of itself and an unknown number of medical

  providers who treated patients insured under automobile insurance policies issued by




  48940709;2
Case 8:19-cv-01299-MSS-CPT Document 1 Filed 05/30/19 Page 2 of 12 PageID 2




  Progressive that included Florida No-Fault (“PIP”) benefits.1 These providers allegedly

  submitted medical bills to Progressive.

            3.     While Plaintiff does not dispute (for the purposes of this Action) that

  Progressive was permitted to reduce its payment of these bills based on the application of the

  schedule of maximum charges (the “Schedule”) set forth in Fla. Stat. § 627.736(5)(a)1. (2012

  to date) (Compl. ¶ 21), it challenges the application of that Schedule to reduce the amount of

  an insured patient’s co-payment. (Id. at ¶¶ 22-23, 30). By statute, PIP coverage must cover:

  “[e]ighty percent of all reasonable expenses for medically necessary medical, surgical, X-ray,

  dental, and rehabilitative services . . . .” The remaining 20% is charged to the insured as a

  co-payment. See Fla. Stat. § 627.736(1)(a) (2012 to date); Nationwide Mut. Ins. Co. v. Jewell,

  862 So. 2d 79, 86 (Fla. 2d DCA 2003).               Plaintiffs alleges that Progressive’s policy

  improperly suggests that the Schedule may be applied to reduce an insured’s co-payment.

            4.     Based on this theory, Plaintiff asserts three claims against Progressive: class-

  wide declaratory relief (Count I) (Compl. ¶¶ 43-57); class-wide injunctive relief (Count II)

  (Compl. ¶¶ 58-65); class-wide breach of contract damages (Count III) (Compl. ¶¶ 66-72).

            5.     In Count I, Plaintiff requests declarations as to whether: (a) Progressive

  extended fee schedule limitations to the portion of the bill that applies to the insured patient’s

  20% coinsurance or co-payment; (b) Progressive lawfully limited the portion of the bill that

  applies to the insured patient’s 20% coinsurance or co-payment; (c) the insurance policy

  lawfully extended a fee schedule method reduction to the insured patient’s portion of the


  1
            PIP benefits are governed by Fla. Stat. § 627.736 (2012 to date) and the applicable
  policy.



                                                  2
  48940709;2
Case 8:19-cv-01299-MSS-CPT Document 1 Filed 05/30/19 Page 3 of 12 PageID 3




  medical bill; and (d) Progressive assumed responsibility to indemnify its insured for disputed

  reductions. (Compl. ¶ 36(a)-(e).)

           6.    In Count II, Plaintiff requests injunctive relief requiring Progressive to stop

  extending the reimbursement limitations from the fee schedule to the portion of the medical

  bills paid by the insured patients. (Compl. ¶ 62.)

           7.    In Count III, Plaintiff seeks “damages against [Progressive] and in favor of the

  [Plaintiff] and/or Class under Count III, together with interest.” (Compl. at p. 20.) Plaintiff

  also seeks to require Progressive to pay Plaintiff’s “reasonable attorneys’ fees and costs

  pursuant to Section 627.428.” (Id.)

           8.    Pursuant to 28 U.S.C. § 1446(a), Progressive has attached: (a) a copy of the

  Complaint served upon it as Exhibit 1; and a copy of all other process and pleadings served

  on Progressive in the State Court Action as Composite Exhibit 2. A true and correct copy of

  this Notice of Removal will be filed with the Clerk of the Circuit Court of the Thirteenth

  Judicial Circuit in and for Hillsborough County, Florida, in accordance with the provisions of

  28 U.S.C. § 1446(d), along with a Notice of the filing, a copy of which will be served upon

  all parties.

           9.    Progressive, the only defendant in this suit, was served with the Complaint on

  May 2, 2019. Thus, this Notice of Removal is timely filed in accordance with 28 U.S.C. §

  1446.

                 This Court Has Jurisdiction Over This Action Under CAFA

           10.    This action is removable to this Court, and this Court has jurisdiction over

  this action, under CAFA, 28 U.S.C. § 1332, 28 U.S.C. § 1441(a) and (b), and 28 U.S.C. §




                                                 3
  48940709;2
Case 8:19-cv-01299-MSS-CPT Document 1 Filed 05/30/19 Page 4 of 12 PageID 4




  1453, because this is a putative class action with more than 100 putative class members that

  are seeking to recover in excess of $5,000,000 in the aggregate, and there is minimal

  diversity.

           11.     Plaintiff seeks to bring this action on its own behalf and on behalf of a

  putative class comprised of:

           All persons and/or entities2 who:

           (a)     are health care providers operating in the State of Florida;

           (b)     issued a medical bill for health care services provided to a patient who had
                   PIP coverage under the Insurance Policy issued by [Progressive] during the 5-
                   year time period prior to the filing of this complaint;

           (c)     own an assignment of benefits from said insured patient for insurance benefits
                   associated with the medical bill; and

           (d)     received an “Explanation of Reimbursement” form from [Progressive] which
                   purported to extend the Fee Schedule Method reduction to the portion of the
                   medical bill that applies to the insured patient’s 20% coinsurance or co-
                   payment;

  (Compl. ¶ 33.)

           12.     The Complaint seeks to certify a class pursuant to Fla. R. Civ. P. 1.220(b)(2)

  and (3). (Compl. ¶¶ 40-41.)

           13.     CAFA reflects Congress’s intent to have federal courts adjudicate substantial

  class action suits brought against out-of-state defendants. Toward that end, CAFA expressly


  2
          Excluded from the Class “are any coinsurance or co-payment claims otherwise
  described above which: (a) have already been fully paid by the insured or [Progressive], or
  were otherwise satisfied through litigation or settlement or release; (b) were denied or
  reduced for any reason other than [Progressive’s] purported application of the Fee Schedule
  Method to the portion of the medical bill that applies to the insured patient’s 20%
  coinsurance or co-payment; and/or (c) are the subject of pending litigation against the insured
  patient or [Progressive] as of the date of any class certification order or other deadline
  established by the Court (hereinafter the ‘Class’).” (Compl. ¶ 33.)


                                                   4
  48940709;2
Case 8:19-cv-01299-MSS-CPT Document 1 Filed 05/30/19 Page 5 of 12 PageID 5




  provides that class actions filed in state court are removable to federal court. CAFA expands

  federal jurisdiction over class actions by amending 28 U.S.C. § 1332 to grant original

  jurisdiction where the putative class contains at least 100 class members; and any member of

  the putative class is a citizen of a State different from that of any defendant; and the amount

  in controversy exceeds $5,000,000 in the aggregate for the entire class, exclusive of interest

  and costs. 28 U.S.C. § 1332(d).

           14.   This suit satisfies all the requirements under CAFA for federal jurisdiction:

  (1) the putative class exceeds 100; (2) some of the members of the proposed class have a

  different citizenship from Progressive; (3) the amount in controversy exceeds $5,000,000;

  and (4) the exceptions to CAFA do not apply here. See 28 U.S.C. § 1332(d).

           A.    The Putative Class Exceeds 100

           15.   CAFA requires that the class consist of at least 100 persons. 28 U.S.C.

  § 1332(d)(5). That requirement is clearly met here. While Plaintiff does not identify the

  number of putative class members in its Complaint, Plaintiff alleges that “there are well over

  400,000 traffic accidents per year in the State of Florida, and a significant percentage of

  those traffic accidents result in injuries” and therefore, Plaintiff alleges “a good faith reason

  to belief that, during the five-year time period described by the Class definition herein, there

  are more than enough similarly situated health care providers who are potential class

  members …” (Compl. ¶ 35.). A review of Progressive’s records indicates that there are more

  than 10,000 unique billing providers (based on taxpayer identification numbers) implicated

  by the putative class as defined by Plaintiff. (Exhibit 3, Declaration of Michael D. Silver,




                                                 5
  48940709;2
Case 8:19-cv-01299-MSS-CPT Document 1 Filed 05/30/19 Page 6 of 12 PageID 6




  (the “Declaration”) at ¶ 5). Accordingly, it is clear that there will be in excess of 100 class

  members implicated in the putative class asserted by the Plaintiff in the Complaint.

           B.     There Is Minimal Diversity Sufficient to Establish CAFA Jurisdiction

           16.    The second CAFA requirement is at least minimal diversity—at least one

  putative class member must be a citizen of a different state than any one defendant. 28 U.S.C.

  § 1332(d)(2).

           17.    On information and belief and as set forth in the Complaint, Plaintiff is now,

  and was at the time of the filing of the Complaint, and at all times intervening, a citizen of

  Florida. (Compl. ¶ 3.) As set forth in the Complaint, Plaintiff is “a Florida professional

  association …” (Id.)

           18.    Progressive is now, and was at the time of the filing of the Complaint, and at

  all times intervening, an Ohio corporation and its principal place of business is in Ohio.

  Progressive is therefore considered to be a citizen of Ohio. See 28 U.S.C. § 1332(c)(1).

           19.    The proposed class is comprised of health care providers in Florida who

  submitted bills to Progressive for payment of medical services rendered to persons insured by

  Progressive for PIP coverage. As alleged in the Complaint, such benefits arise from Florida

  automobile insurance policies. For purposes of this Notice, Progressive must assume that the

  class is limited to those persons seeking benefits under Progressive’s policies issued in the

  State of Florida. See Julian v. Johnson, 438 So. 2d 503, 505 (Fla. 5th DCA 1983) (Florida

  PIP coverage not afforded under policy issued in another state).




                                                6
  48940709;2
Case 8:19-cv-01299-MSS-CPT Document 1 Filed 05/30/19 Page 7 of 12 PageID 7




           20.   Thus, there is diversity here, as the Plaintiff (as well as the putative class

  members) are citizens of Florida and Progressive is a citizen of Ohio. Thus, this prerequisite

  of CAFA is met. 28 U.S.C. § 1332(d)(2).

           C.    The CAFA Amount in Controversy Requirement of $5,000,000 Is Met

           21.   CAFA also requires that the aggregate amount in controversy exceed

  $5,000,000 for the entire putative class in the aggregate, exclusive of interest and costs. 28

  U.S.C. § 1332(d)(2).

           22.   As the United States Supreme Court has held, Progressive’s notice of removal

  “need include only a plausible allegation that the amount in controversy exceeds the

  jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S.Ct. 547,

  554 (2014).3

           23.   Here, based upon Plaintiff’s allegations and theories (which Progressive

  disputes, but which control for removal purposes), Progressive plausibly alleges that the

  $5,000,000 CAFA amount in controversy requirement is satisfied.


  3
          Progressive must show only that it is “more likely than not” that the amount in
  controversy exceeds the jurisdictional requirement. Pretka v. Kolter City Plaza II, Inc., 608
  F.3d 744, 752 (11th Cir. 2010); see also South Florida Wellness, Inc. v. Allstate Ins. Co., 745
  F.3d 1312, 1315 (11th Cir. 2014). To meet that burden, a removing party can provide
  “specific factual allegations establishing jurisdiction and can support them (if challenged by
  the plaintiff or the court) with evidence combined with reasonable deductions, reasonable
  inferences, or other reasonable extrapolations . . . . [A] removing defendant is not required to
  prove the amount in controversy beyond all doubt or to banish all uncertainty about it.”
  Pretka, 608 F.3d at 754. In meeting this burden, the removing party may present “affidavits,
  declarations, or other documentation.” Id. at 755 (citations omitted); see also Sierminski v.
  Transouth Fin. Corp., 216 F.3d 945, 949 (11th Cir. 2000) (the district court may “require
  parties to submit summary-judgment-type evidence relevant to the amount in controversy at
  the time of removal”) (citations omitted); Fowler v. Safeco Ins. Co. of Am., 915 F.2d 616,
  617 (11th Cir. 1990) (“Defendants have the opportunity to submit affidavits, depositions, or
  other evidence to support removal.”).


                                                 7
  48940709;2
Case 8:19-cv-01299-MSS-CPT Document 1 Filed 05/30/19 Page 8 of 12 PageID 8




           24.   Count III of the Complaint for breach of contract seeks damages against

  Progressive in connection with the alleged application of the Schedule to reduce the co-

  payment amounts associated with claims for PIP benefits for the period April 5, 20144 to the

  present, together with interest, and attorney’s fees. (Compl. at p. 20.) The amount in

  controversy has thus been quantified by Plaintiff as Schedule reductions between April 5,

  2014 to date to insured co-payments on claims for PIP benefits.

           25.   Based upon a review of Progressive’s records, and as explained more fully in

  the Declaration, Progressive has demonstrated that the total amount of potential exposure far

  exceeds the five million dollar ($5,000,000) threshold and exceeds 10 million dollars

  ($10,000,000). (Declaration, at ¶ 6.)

           26.    Thus, even ignoring the interest sought, the CAFA amount in controversy

  requirement is easily satisfied based on the damages sought in Count III of the Complaint

  alone.

           27.    In addition, Counts I and II of Plaintiff’s Complaint seek declaratory and

  injunctive relief. “When a plaintiff seeks injunctive or declaratory relief, the amount in

  controversy is the monetary value of the object of the litigation from the plaintiff’s

  perspective.” Cohen v. Office Depot, Inc., 204 F.3d 1069, 1077 (11th Cir. 2000) (citation

  omitted); see also Hartford Ins. Grp. v. Lou-Con Inc., 293 F.3d 908, 910 (5th Cir. 2002)

  (amount-in-controversy in an action for declaratory relief is “the value of the right to be

  protected or the extent of the injury to be prevented”). In the insurance context, the “value of

  the right to be protected is the [insurer’s] potential liability under the policy, plus potential

  4
           The Class is limited to bills under policies issues during the five year period prior to
  the filing of Complaint, which is the applicable statute of limitations. (Compl. ¶ 33).


                                                 8
  48940709;2
Case 8:19-cv-01299-MSS-CPT Document 1 Filed 05/30/19 Page 9 of 12 PageID 9




  attorneys’ fees, penalties, statutory damages and punitive damages.” Prime Ins. Syndicate,

  Inc. v. Soil Tech Distributors, Inc., 2006 WL 1823562, at *3 (M.D. Fla. June 30, 2006)

  (quotations omitted).

           28.   Further, the value of the declaratory relief sought by Plaintiff in Count I

  necessarily includes the value of any recovery sought by Plaintiff because a declaration by

  this Court will establish how payments should have been calculated since 2013. See, e.g.,

  South Florida Wellness, 745 F.3d at 1318.

           29.   Plaintiff has also requested an award of attorneys’ fees. The Florida Insurance

  Code does provide for an award of attorneys’ fees against insurance companies under certain

  circumstances. See Fla. Stat. § 627.428. Although Progressive disputes Plaintiff or the class

  are entitled to any such award, and dispute that the statute applies to the Plaintiff’s or the

  class’s claims as a matter of fact or law, for purposes of removal, Plaintiff’s assertion of a

  statutory right to attorneys’ fees is properly considered in ascertaining the amount in

  controversy. See, e.g., Sheffield Woods at Wellington Condo. Ass’n v. Scottsdale Ins. Co.,

  2009 WL 2255219, at *1 (M.D. Fla. July 28, 2009) (denying motion to remand, finding

  amount in controversy met based in part on potential for attorneys’ fees under Fla. Stat. §

  627.428). Here, the possibility of attorneys’ fees simply swells the amount in controversy and

  further demonstrates that the CAFA amount in controversy requirement is clearly met here.

           30.   For all the foregoing reasons, it is evident that the $5,000,000 CAFA amount

  in controversy requirement is satisfied.




                                                9
  48940709;2
Case 8:19-cv-01299-MSS-CPT Document 1 Filed 05/30/19 Page 10 of 12 PageID 10




            D.    The Exceptions to CAFA Do Not Apply Here

            31.   CAFA provides two mandatory exceptions to the application of federal

   jurisdiction (both of which the Eleventh Circuit has labeled the “local controversy

   exception”), and one discretionary exception. 28 U.S.C. § 1332(d)(3)-(4); see also Evans v.

   Walter Indus., Inc., 449 F.3d 1159, 1163 (11th Cir. 2006) (discussing the “local controversy

   exception”); Gavron v. Weather Shield Mfg., 2010 WL 3835115, at *2-3 (S.D. Fla. Sept. 29,

   2010). The burden of establishing the exceptions to CAFA rests not on Defendant, but rather

   on Plaintiff as the non-removing party. Evans, 449 F.3d at 1164 (“[W]hen a party seeks to

   avail itself of an express statutory exception to federal jurisdiction granted under CAFA, as

   in this case, we hold that the party seeking remand bears the burden of proof with regard to

   that exception.”). In this case it is clear that none of these exceptions apply, and Plaintiff

   could not possibly meet its burden of establishing any exception.

            E.    This Action is Properly Removed

            32.   Accordingly, because the CAFA prerequisites are met and none of the

   exceptions applies, this case is properly removable under CAFA.

            33.   The undersigned state that this removal is well-grounded in fact, warranted by

   existing law, and not interposed for any improper purpose.

            WHEREFORE, Progressive prays that this Court will consider this Notice of

   Removal as provided by law governing the removal of cases to this Court; that this Court will

   make the proper orders to achieve the removal of the State Court Action to this Court; and

   that this Court will make such other orders as may be appropriate to effect the preparation




                                                10
   48940709;2
Case 8:19-cv-01299-MSS-CPT Document 1 Filed 05/30/19 Page 11 of 12 PageID 11




   and filing of a true record in this cause of all proceedings that may have been had in the State

   Court Action.

   Dated: May 30, 2019                           Respectfully submitted,

                                                 AKERMAN LLP

                                                 /s/ Jason L. Margolin
                                                 Leslie E. Joughin, III (FBN 339385)
                                                 les.joughin@akerman.com
                                                 Jason L. Margolin (FBN 69881)
                                                 jason.margolin@akerman.com
                                                 401 East Jackson Street, Suite 1700
                                                 Tampa, Florida 33602
                                                 Phone: 813.209.5009
                                                 Fax: 813.218.5488

                                                 and

                                                 /s/ Marcy Levine Aldrich
                                                 Marcy Levine Aldrich (FBN 0968447)
                                                 marcy.aldrich@akerman.com
                                                 Trial Counsel
                                                 Ari H. Gerstin (FBN 0839671)
                                                 ari.gerstin@akerman.com
                                                 Ross E. Linzer (FBN 73094)
                                                 ross.linzer@akerman.com
                                                 Three Brickell City Centre
                                                 98 Southeast Seventh Street
                                                 Miami, Florida 33131
                                                 Phone: (305) 374-5600
                                                 Fax: (305) 374-5095




                                                 11
   48940709;2
Case 8:19-cv-01299-MSS-CPT Document 1 Filed 05/30/19 Page 12 of 12 PageID 12




                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with the

   Clerk of Court and served on all persons listed on the Service List below via electronic mail

   on this 30th day of May, 2019.

                                               /s/ Jason L. Margolin
                                               Attorney
   SERVICE LIST

   J. Daniel Clark (FBN0106471)
   Clark & Martino, P.A.
   Primary E-mail: dclark@clarkmartino.com
   Secondary E-mail: rsmith@clarkmartino.com
   3407 W. Kennedy Boulevard
   Tampa, FL 33609
   Tel: 813-879-0700

   David M. Caldevilla (FBN 654248)
   de la Parte & Gilbert, P.A.
   Primary email: dcaldevilla@dgfirm.com
   Secondary email: serviceclerk@dgfirm.com
   Post Office Box 2350
   Tampa, Florida 33601-2350
   Tel: 813-229-2775




                                                12
   48940709;2
